Citation Nr: 0619490	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis, 
to include as the result of Agent Orange exposure.  

2.  Entitlement to service connection for sleep apnea, to 
include as a result of Agent Orange exposure.  

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to myasthenia gravis.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus, type II.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in July 
2002 and September 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi in which 
the RO denied the benefits sought on appeal.  The appellant, 
who had active service from July 1956 to July 1959, July 1960 
to June 1963, and November 1963 to November 1967, appealed 
those decisions to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
For the record, the Board observes that the appellant did not 
directly submit a VA Form 9 or Substantive Appeal to the RO 
regarding his claims of entitlement to service connection for 
sleep apnea, diabetes mellitus and peripheral neuropathy.  
However, the appellant sent a letter to his Congressman in 
May 2005 that requested assistance in filing an appeal as to 
these issues; and this letter was forwarded to the VA. See 
May 2005 letter from Congressman with attachments.  The Board 
views the letter as a Substantive Appeal as to the denial of 
service connection for the above-referenced disorders. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Myasthenia gravis did not manifest in service or within 
one year following separation from service, and is not shown 
to be causally or etiologically related to service or 
exposure to an herbicide agent.

3.  Sleep apnea did not manifest in service, and is not shown 
to be causally or etiologically related to service or 
exposure to an herbicide agent.

4.  Diabetes mellitus is the result of steroid therapy 
prescribed for myasthenia gravis, and has not been 
established to be causally or etiologically related to 
service, a service-connected disability or exposure to an 
herbicide agent.

5.  Peripheral neuropathy is the result of diabetes mellitus, 
type II, and has not been established to be causally or 
etiologically related to service or to a service-connected 
disability. 
 

CONCLUSIONS OF LAW

1.  Myasthenia gravis was not incurred or aggravated in 
service and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Sleep apnea was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2005).


3.  Diabetes mellitus was not incurred in or aggravated by 
service, is not presumed to have been so incurred and is not 
proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

4.  Peripheral neuropathy is not the result of disease or 
injury incurred in or aggravated by active service and is not 
proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for myasthenia gravis, sleep apnea, 
diabetes mellitus and peripheral neuropathy, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claims, 
letters dated in May 2002, August 2003, and December 2003 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The letters referenced above 
informed the appellant that additional information or 
evidence was needed to support his service connection claims; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board observes and acknowledges 
that the appellant has not been afforded a VA examination in 
connection with his claims for service connection.  However, 
the Board is of the opinion that the appellant's service 
medical and personnel records, in conjunction with his post-
service medical records, contain sufficient medical evidence 
to make a decision on the appellant's claims.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, the preponderance of the evidence is 
against the appellant's assertions that he was exposed to 
Agent Orange in service or diagnosed with a disorder 
associated with Agent Orange exposure.  In addition, there is 
no competent evidence of record indicating that the 
appellant's diabetes mellitus or peripheral neuropathy are in 
any way related to service or to a service-connected 
disability.  As such, a VA examination is not necessary for 
resolution of this appeal.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. Id.  

B.  Law and Analysis 

The appellant contends he is entitled to service connection 
for myasthenia gravis and sleep apnea on the basis that he 
was exposed to Agent Orange while in service. See April 2002 
claim; June 2003 claim.  In addition, the appellant seeks 
service connection for diabetes mellitus secondary to 
myasthenia gravis; and peripheral neuropathy of the lower 
extremities secondary to his diabetes mellitus. See January 
2004 statement in support of claim.  Having carefully 
considered the appellant's claims in light of the record and 
the applicable law, the Board concludes, as will be explained 
below, that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as diabetes mellitus, myasthenia 
gravis and organic diseases of the nervous system (i.e., 
peripheral neuropathy), when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f). "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).  Diseases associated with such 
exposure include: chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult- onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e), as amended 
by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  Neither 
myasthenia gravis nor sleep apnea is a disease associated 
with herbicide exposure.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure." See 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found 
at 38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994). See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  The Secretary published a list of specific 
conditions not having a positive association. See Notice, 67 
Fed. Reg. 121, 42600-42608 (June 24, 2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection on the basis of Agent 
Orange exposure with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).



	1.  Myasthenia gravis

In this case, the appellant has been diagnosed with 
myasthenia gravis. See May 2000 private medical records from 
J.C., M.D.; November 2003 letter from R.M., M.D.  He contends 
that he is entitled to service connection for myasthenia 
gravis on the basis that he was exposed to the herbicide 
Agent Orange while in service. See April 2002 claim; October 
2002 notice of disagreement; May 2003 VA Form 9.  The 
evidence does not show (nor does the appellant contend) that 
he developed myasthenia gravis in service or within 1 year of 
service discharge.  Rather, the appellant testified that he 
was first diagnosed with myasthenia gravis in 1997; and post-
service medical records contained in the claims file reflect 
such a diagnosis as early as May 2000. See January 2006 
hearing transcript, p. 9; May 2000 private medical records 
from J.C., M.D.; however, see also December 2003 hearing 
transcript, p. 1 (appellant testified that he first had 
myasthenia gravis in 1999 or 2000).  Since the appellant 
separated from service in 1967, it is evident that he is not 
entitled to presumptive service connection for myasthenia 
gravis on the basis that he developed the disorder within one 
year of separation from service. 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.  

With regard to the appellant's claim that he was exposed to 
Agent Orange in service, the Board observes that service 
connection may be presumed for residuals of Agent Orange 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In this case, 
neither element has been met.  

As set forth above, "service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).  VA's General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam," a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  

The evidence of record shows that the appellant was stationed 
at the Ubon Royal Thai Airforce Base in Thailand from June 
1966 to February 1967. See January 2006 hearing transcript, 
p. 3; Service Personnel Records.  The appellant's military 
occupation specialty was an administrative specialist; and 
his assignment was that of a key point typist. See DD 214; 
December 2003 transcript, 7.  The appellant reported that his 
Airforce Base was approximately 200 miles from Vietnam; and 
that it took a service plane 10 minutes to travel from bases 
in Vietnam to the Royal Thai Airforce Base. June 2003 claim; 
January 2006 hearing transcript, p. 3.  He indicated that the 
Ubon Royal Thai Airforce Base in 1967 was located in an area 
where herbicide usage was the heaviest. See May 2003 VA Form 
9.  

The appellant has argued two theories, with several sub-
theories, of Agent Orange exposure.  His first theory 
involves exposure while he was physically located at the Ubon 
Royal Airforce Base in Thailand.  Specifically, the appellant 
claims that classified material brought from bases located in 
Vietnam were exposed to Agent Orange; and that he was exposed 
to this Agent Orange while processing the material as part of 
his duties as a key point typist. Id.; June 2003 claim; May 
2005 letter to Congressman, p. 2.  He contends he was also 
exposed to Agent Orange fumes associated with aircraft 
traveling from Vietnam that landed nightly at the Ubon Royal 
Thai Airforce Base. September 2004 statement to Congressman.  
In addition, the appellant contends that he was exposed to 
Agent Orange while in Thailand as a result of rainfall in the 
region. See January 2006 hearing transcript, p. 8.  

The appellant's alternative theory of exposure to Agent 
Orange is that he was exposed during trips he made from 
Thailand to Vietnam for the purpose of retrieving classified 
mail. See January 2006 hearing transcript, pgs. 3-4.  The 
appellant testified that he traveled by airplane several 
times from Thailand to Vietnam as a replacement for a sick 
messenger; however, none of these trips were documented with 
written orders. Id., pgs. 4-5; December 2003 hearing 
transcript, p. 3.  The appellant acknowledged that being a 
messenger was not his assigned duty in service; and that 
orders were not processed evidencing these trips. Id., p. 4.  
He contends that his trips to Vietnam were also not 
documented because they were a part of a classified project 
called Rapid Roger. Id., p. 9.  The appellant testified that 
the Rapid Roger project involved testing the best way for 
pilots to drop bombs. Id.    
   
While there is presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, no 
such presumption exists for veterans stationed in Thailand 
during the appellant's period of service. 38 C.F.R. § 
3.307(a)(6)(iii).  In this case, the appellant's service 
personnel records clearly show that he was stationed in 
Thailand in Southeast Asia.  The appellant does not dispute 
this fact.  As such, the appellant is not entitled to a 
finding of presumptive herbicide exposure on the basis of (1) 
processing material in Thailand thought to contain Agent 
Orange, (2) exposure to fumes associated with aircraft 
traveling from Vietnam to Thailand, or (3) exposure to 
rainfall while stationed in Thailand. 

As for the appellant's assertions of traveling to Vietnam and 
being directly exposed to Agent Orange, the Board observes 
that the service department found no evidence of the 
appellant's visitation in the Republic of Vietnam.  
Correspondence from the National Personnel Records Center 
(NPRC) received by the RO and dated in March 2004 indicates 
that the appellant's service records were searched and all 
pertinent documents related to the appellant's alleged 
exposure to Agent Orange were forwarded to the RO.  No 
records indicating the appellant flew to Vietnam or was 
exposed to herbicides were found.  The Board also observes 
that while the appellant was awarded the Vietnam Service 
Medal, the award of this medal does not provide evidence of 
service in Vietnam. See appellant's DD 214.  Members of the 
United States military serving in Thailand between July 1965 
to March 1973 who served in direct support of operations in 
Vietnam were eligible for the Vietnam Service Medal.  Thus, 
although the appellant's service in Thailand made him 
eligible to receive his service medal, there is no evidence 
that he served in Vietnam, in the waters offshore Vietnam 
with duty or visitation in the Republic of Vietnam for the 
purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  

While the appellant is competent to report that he was in a 
particular location, there is a conflict between what he 
alleges and his service personnel records.  The Board finds 
that the service records reflecting service in Thailand are 
more probative of the appellant's locations of service.  As 
such, the Board determines that the preponderance of the 
evidence does not support the appellant's claim of Agent 
Orange exposure.  Even if such evidence existed, service 
connection could still not be granted on this basis since 
myasthenia gravis is not a disorder that has been 
presumptively associated with herbicide exposure. See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Although the appellant is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, 
the Board observes that the appellant reported he had three 
medical specialists (H.S., M.D.; J.C., M.D.; and L.E., M.D.) 
who opined that his medical disorders were caused by toxic 
exposure to chemicals. See June 2003 claim; June 2003 letter 
to Congressman.  However, the claims file only contains a 
single note from J.C., M.D., in which Dr. C. opined that the 
appellant's autoimmune myasthenia gravis could be the result 
of toxic or chemical exposure. See August 2002 Ochsner Clinic 
Foundation prescription note.  The Board finds the letter 
from Dr. C. not to be particularly persuasive in light of the 
fact that (1) the nature of the toxic chemicals were not 
identified (2) the appellant has not been shown to have been 
exposed to toxic chemicals including Agent Orange while in 
service and (3) Dr. C. indicated that the appellant's 
disorder could be the result of toxic or chemical exposure.  
The use of the word "could" in Dr. C.'s letter indicates 
that Dr. C's opinion is speculative; and the law does not 
permit service connection based upon speculative or 
conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102. See also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be medical nexus evidence to well-ground cause 
of death claim).  

In addition, the appellant has submitted numerous articles 
regarding the causes, incidences and risk factors for 
myasthenia gravis in support of his claim.  He has also 
submitted articles about Agent Orange and how it was used 
during the Vietnam War.  The Board observes that the United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion. Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, in the present case, the evidence submitted 
by the appellant is not accompanied by the competent opinion 
of any medical expert specifically linking the appellant's 
myasthenia gravis to his alleged Agent Orange exposure in 
Thailand.  

Thus, even though the appellant has been diagnosed with 
myasthenia gravis, the medical evidence does not establish a 
link between the appellant's myasthenia gravis and service or 
Agent Orange exposure.  The Board therefore concludes that 
the preponderance of the evidence is against the appellant's 
claim; and the appeal as to this issue must be denied.  

2.	Sleep Apnea 

The appellant has been diagnosed with sleep apnea.  See 
September 2001 letter from H.S., M.D.; September 2002 letter 
from L.D., M.D.; November 2003 letter from R.M., M.D.  He 
claims entitlement to service connection for sleep apnea on 
the basis of Agent Orange exposure in service. See June 2003 
claim.    

As set forth above, the evidence of record does not indicate 
that the appellant served in the Republic of Vietnam during 
the Vietnam War era or visited Vietnam during that period of 
time.  In addition, the Board observes that sleep apnea is 
not one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  As such, entitlement to service connection on the 
presumptive basis of herbicide exposure is not warranted.  
Since the record on appeal does not contain a medical nexus 
opinion linking the appellant's sleep apnea to alleged Agent 
Orange exposure, service connection based upon proof of 
direct causation is also not available. Combee v. Brown, 
supra. 

Lastly, the Board has reviewed the appellant's claim to 
determine whether he is entitled to service connection on a 
direct basis.  However, the appellant's service medical 
records are silent as to complaints, treatment or diagnoses 
involving a sleep disorder.  In addition, his post-service 
medical records do not contain a medical opinion indicting 
that the appellant's sleep apnea is in any way related to 
service.  As such, service connection on a direct basis must 
also be denied.  

3.	Diabetes Mellitus 

The appellant has been diagnosed with steroid-induced 
diabetes mellitus. See November 2003 letter from R.M., M.D.  
He contends that he is entitled to service connection for 
this disorder on the basis that he developed the disorder 
secondary to either Agent Orange exposure or myasthenia 
gravis. See January 2004 claim; September 2004 notice of 
disagreement. 
 
Initially, the Board has considered whether the appellant is 
entitled to service connection for diabetes mellitus based on 
direct causation or on a presumptive basis.  In regards to 
direct service connection, the Board observes that the 
appellant's service medical records are devoid of any 
complaints of or treatment for diabetes mellitus and diabetes 
mellitus was not shown to a compensable degree within one 
year of service discharge.  As such, service connection on 
either a direct or presumptive basis is not warranted.  

Diabetes mellitus, also known as Type 2 Diabetes or adult-
onset diabetes, has also been associated with exposure to 
certain herbicide agents. 38 C.F.R. § 3.309(e).  However, as 
set forth above, the appellant's service personnel records do 
not reflect that he actually served in Vietnam during his 
tour of duty or that he was exposed to Agent Orange in 
service. In addition, the only medical opinions contained in 
the claims file discussing the cause of the appellant's 
diabetes mellitus indicate that the disorder developed as a 
result of steroid therapy associated with the appellant's 
myasthenia gravis, not the appellant's service in Thailand or 
Agent Orange exposure. See November 2003 letter from R.M., 
M.D.; December 2003 note from K.M., M.D.; December 2003 
medical records from A.B., M.D.   Therefore, presumptive 
service connection based upon herbicide exposure is not 
available.  

In regards to the appellant's claim of entitlement to service 
connection for diabetes mellitus secondary to myasthenia 
gravis, the Board observes that service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
Id.  The Court has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.

While the appellant's diabetes mellitus constitutes a current 
disability for VA purposes, his myasthenia gravis is not a 
service-connected disability.  As such, the second element of 
the secondary service connection test has not been met.  
Absent a determination that the appellant is entitled to 
service connection for myasthenia gravis, the appellant's 
diabetes mellitus cannot be service-connected on a secondary 
basis.  Therefore, service connection for diabetes mellitus 
is denied.    

4.	Peripheral Neuropathy 

The appellant also has been diagnosed with peripheral 
neuropathy in both feet secondary to diabetes mellitus. See 
January 2004 and December 2004 records from D.H., D.P.M.  The 
appellant requests service connection for peripheral 
neuropathy on the basis of secondary service connection. See 
January 2004 statement in support of claim.   

As explained above, to obtain service connection on a 
secondary basis requires a showing of (1) a current 
disability, and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability. Id.  While the appellant has been diagnosed with 
peripheral neuropathy (thus meeting the first element of the 
secondary service connection test), the appellant's diabetes 
mellitus is not a service-connected disability.  As such, 
secondary service connection is not warranted and the claim 
must be denied.  

The Board has also considered whether the appellant is 
entitled to service connection for peripheral neuropathy on 
either a direct or presumptive basis.  However, since the 
appellant's service medical records are silent as to any 
complaints or treatment associated with peripheral neuropathy 
and this disorder was not shown to a compensable degree 
within one year of service discharge, service connection on 
either a direct or presumptive basis is not warranted.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for myasthenia gravis, sleep apnea, 
diabetes mellitus and peripheral neuropathy, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for myasthenia gravis is denied. 

Service connection for sleep apnea is denied.   

Service connection for diabetes mellitus, type II, is denied. 

Service connection for peripheral neuropathy is denied.



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


